Citation Nr: 1700270	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  12-17 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right shoulder arthritis.

2.  Entitlement to service connection for diffuse arthritis, other than right shoulder arthritis.

3.  Entitlement to service connection for a gastrointestinal disorder.

4.  Entitlement to service connection for obstructive sleep apnea.

5.  Entitlement to service connection for a chronic headache disorder.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for tinnitus.




REPRESENTATION

The Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to October 1966.

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in November 2011 and November 2012 by the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2015, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  

In November 2015, the Board remanded the above captioned issues, as well as a service connection claim for a sinus disorder, for further development.  After completion of this requested development, the RO granted service connection for two sinus disorders, namely chronic allergic rhinitis and sinusitis, as reflected in a January 2016 rating decision, thereby extinguishing the related appeal.  

The two claims above for service connection for right shoulder arthritis and service connection for diffuse arthritis were previously referred to as a single claim for service connection for diffuse arthritis, to include right shoulder arthritis.  As the Board finds that the evidence is sufficient to adjudicate the service connection claim for right shoulder arthritis, but not diffuse arthritis, the Board has bifurcated the claims to allow such separate dispositions.  

As reflected in a fully-developed claim form received in November 2016, the Veteran has filed new claims seeking increased ratings for his service-connected chronic allergic rhinitis and sinusitis, but the RO has not yet had an opportunity to develop the claims.  Accordingly, the Board lacks jurisdiction to adjudicate the claims, and the increased rating claims are therefore referred to the RO for appropriate action.  38 C.F.R. § 19.9(b). 

As the Board finds that further development is warranted with regard to the Veteran's claims seeking service connection for hearing loss, tinnitus, and diffuse arthritis, these claims, as well as the inextricably intertwined service connection claim for a gastrointestinal disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO.

With regard to the claims adjudicated herein, the Board acknowledges that additional evidence was received subsequent to the most recent supplemental statement of the case (SSOC), which was issued in January 2016.  As the evidence is not pertinent to the claims being decided on appeal, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The Veteran's current right shoulder degenerative joint disease and obstructive sleep apnea did not have their onset during service and are not otherwise related to service.  

2.  The Veteran has not been diagnosed with a chronic headache disorder during the pendency of this appeal.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for a chronic headache disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Additionally, service connection for certain chronic diseases, such as arthritis and migraine headaches, will be presumed when the disease develops to a compensable degree within one year of a veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a); VBA Manual M21-1, IV.ii.2.B.2.b.

Right Shoulder Arthritis

The Veteran is seeking service connection for a right shoulder disability, which he refers to as right shoulder arthritis and which he posits resulted from his in-service right shoulder injury sustained as a result of a recoil after firing a bazooka.  While the Veteran's service treatment records do not document such a right shoulder injury, the Veteran is nevertheless competent to report sustaining this injury.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  

Accordingly, per the Board's remand directives, the Veteran was afforded a VA orthopedic examination in December 2015 to determine the nature and etiology of the Veteran's claimed right shoulder disorder, to include its potential relationship to service.  During the examination, the examiner rendered several diagnoses, including right shoulder osteoarthritis, and reviewed the Veteran's claims file, which reflects that no right shoulder abnormalities were assessed during the Veteran's separation medical examination (rather, the Veteran's upper extremities were clinically assessed as normal), and that the Veteran's first post-service reference to a right shoulder impairment was recorded in September 2001, approximately 35 years after the Veteran's discharge from service, at which time the Veteran sought treatment for right shoulder pain of unspecified onset and etiology.  The examiner then opined that it is less likely than not that this right shoulder disability was related to service.  Specifically, after a review of the record and upon consideration of the symmetric nature of the Veteran's bilateral shoulder disabilities, the examiner opined that it is less likely than not that the Veteran's current right shoulder disability is related to service.  In support of this opinion, the examiner indicated that the severity and symmetric nature of the Veteran's bilateral shoulder disabilities indicated that neither developed post-traumatically (for example, as a result of an in-service right shoulder injury), but rather both developed as a result of the Veteran's advanced age.  

Given that no upper extremity abnormalities were assessed during the Veteran's separation from service, and given that the Veteran's first documented treatment for right shoulder pain was approximately 35 years after service, the Board finds that this chronology does not suggest that the Veteran developed right shoulder arthritis during service or to a compensable degree within one year of his discharge from service in 1966; thus, the Board concludes that service connection for right shoulder arthritis based on affirmative inception during service, per 38 C.F.R. § 3.303(a), or for a chronic disease manifesting soon after service per 38 C.F.R. § 3.309(a), is not warranted.  

As to whether service connection is warranted per the other provisions of 38 C.F.R. § 3.303, which allow service connection to be established for a disease that develops post-service as a result of an in-service event or injury, the Board finds that the more probative evidence of record fails to support such a causal relationship.  In that regard, while the Board does not doubt the credibility of the Veteran's report of injuring his right shoulder during service, and as referenced above, the Board acknowledges that the Veteran is competent to report sustaining such an in-service injury, the Veteran, as a lay person with no reported medical training, lacks the requisite medical expertise to render an opinion regarding the etiology of his current right shoulder disability.  Accordingly, the Board finds that the Veteran's statements regarding causation lack probative value.   See Layno, 6 Vet. App. at 469-71; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).  As such, a competent medical opinion is required to decide the claim, and the only such opinion of record, rendered by a VA physician in December 2015, finds no such correlation.  As the Board finds that this persuasive opinion is unequivocally stated, is consistent with the record, and is accompanied by a sufficient rationale, the Board affords this medical opinion great probative value.  

As the more probative evidence of record fails to link the Veteran's currently-diagnosed right shoulder disability to service.  In an August 2016 brief, the Veteran's representative contends that the full benefit of reasonable doubt be afforded to the Veteran.  However, as the preponderance of evidence is against the claim; there is no benefit of the doubt to be resolved; and service connection for a right shoulder disability is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Obstructive Sleep Apnea

The Veteran is seeking service connection for obstructive sleep apnea, which he asserts that he developed as a result of his exposure to cold, dry weather during his year of service in Germany, which greatly differed from the Puerto Rican climate to which he was accustomed.  He further asserts that his in-service experiences required him to develop unusual sleep patterns, which he asserts contributed to his current sleep disorder.  

The Veteran's service treatment records do not reflect any reports of a sleep impairment, and no respiratory disorders were clinically assessed on separation from service, as the Veteran's lungs and chest were noted to be normal.  Further, the Veteran denied ever having experienced frequent trouble sleeping in his corresponding separation medical history report.  Rather, the first reference to obstructive sleep apnea is documented in the June 2012 sleep study, which produced the Veteran's first diagnosis of obstructive sleep apnea.  

Per the Board's November 2015 remand directives, a VA medical opinion was obtained to determine whether the Veteran's currently-diagnosed obstructive sleep apnea could be related to service.  However, upon review of the Veteran's claims file in December 2015, a VA physician opined that it is less likely than not that the Veteran's obstructive sleep apnea began in or is otherwise related to service.  In support of this opinion, the examiner noted that the significant gap between the Veteran's service and his first diagnosis of obstructive sleep apnea failed to suggest a correlation to service and stated that there is no medical literature or studies indicating a relationship between exposure to dry, cold air and the development of obstructive sleep apnea.  

As noted above, the Veteran is competent to report experiencing problems sleeping, as this is a symptom capable of lay observation; however, by the Veteran's own report, his current sleep disorder began after service, which is consistent with his denial of ever having experiencing a sleep impairment on separation from service.  Thus, the evidence of record fails to suggest that the Veteran's obstructive sleep apnea had its onset during service.  As to whether the Veteran's post-service obstructive sleep apnea is related to his in-service experiences, including his exposure to cold, dry weather, the Veteran lacks the requisite medical knowledge to render an opinion on such a complex etiological matter; accordingly, the Veteran's opinion as to causation lacks probative value.  Conversely, the Board affords great probative value to the opinion of the VA physician who conducted the Veteran's December 2015 VA obstructive sleep apnea examination and who concluded, upon review of the Veteran's claims file and applicable medical literature, that there is no such relationship.  In that regard, the persuasive opinion is unequivocally stated, consistent with the record, and supported by a sufficient rationale.  

As the more probative evidence of record fails to indicate that the Veteran's obstructive sleep apnea began in or is otherwise related to service, the preponderance of evidence is against the claim; there is no doubt to be resolved, and service connection for obstructive sleep apnea is not warranted.  

Chronic Headache Disorder

The Veteran is seeking service connection for a headache disorder, which he asserts he developed after service, but is nevertheless related to his in-service exposure to cold, dry weather during his period of service in Germany. 

In order to establish service connection, the threshold requirement is evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of proof of a present disability, there can be no valid claim).
As the Veteran is competent to report experiencing headaches, which are certainly capable of lay observation (and indeed require such reports for diagnosis), the Board remanded the Veteran's claim in order to afford the Veteran an appropriate VA examination to determine the existence and etiology of the Veteran's claimed chronic headache disorder.   

The Veteran underwent this VA neurological examination in December 2015, which was conducted by a VA neurologist.  Based on the Veteran's reported symptomatology during the examination, coupled with a review of the record, which included VA treatment records reflecting only the Veteran's consistent denials of experiencing headaches, the VA examiner declined to diagnosis the Veteran with a chronic headache disorder.  

As diagnosing a chronic headache disorder, unlike merely reporting headache symptomatology, is a matter requiring medical expertise, the Board notes that the VA examiner, as a neurologist, and not the Veteran, as a layperson, is competent to render such a diagnosis, or, as in this case, decline to render such a diagnosis.  

As the record fails to reflect a diagnosis of a chronic headache disorder during the pendency of this appeal, and as a recent VA neurological examination failed to produce such a diagnosis, the Board concludes that the Veteran has not been diagnosed with his claimed disability.  Absent evidence of a current diagnosis for the Veteran's claimed disability, the preponderance of the evidence is against the Veteran's claim; there is no doubt to be resolved, and service connection for a chronic headache disorder is denied.  


ORDER

Service connection for right shoulder arthritis is denied.

Service connection for obstructive sleep apnea is denied.

Service connection for a chronic headache disorder is denied.  



REMAND

With regard to the Veteran's claim seeking service connection for hearing loss, the Board remanded this claim after determining that the VA medical opinion rendered in conjunction with the Veteran's November 2011 VA audiological examination was inadequate, as the proffered rationale for this negative nexus opinion, that the lack of affirmative inception during service negates a finding of direct service connection, is legally insufficient, in and of itself.  See, e.g., Hensley v. Brown, 5 Vet. App. 155 (1993).  Upon remand, the same VA examiner who rendered the 2011 opinion simply expounded upon her earlier rationale in 2015, stating that the current state of audiological knowledge indicates that any noise-induced hearing loss will be immediately evident on a contemporaneous audiograms; thus, the lack of evidence of affirmative inception in service negates a finding of direct service connection.

While the Board does not doubt the examiner's knowledge in her field of audiology, this nevertheless appears to be a case in which the state of the law is not yet in sync with current knowledge in the field of audiology.  As the Board is bound to follow applicable legal precedents and would not have remanded the claim if such a rationale was legally sufficient, and as the application of this legal precedent is more favorable to the Veteran than requiring proof of affirmative inception during service, a new opinion must be obtained.  See 38 C.F.R. § 3.303(d) (service connection may be granted for any disease diagnosed after discharge, when all the evidence establishes that the disease was incurred in service).  In that regard, some additional rationale, other than the single rationale offered by the examiner who conducted the Veteran's 2011 and 2015 examinations, is required.  Accordingly, the claim should be remanded to obtain such a legally sufficient opinion.  

With regard to the Veteran's claim seeking service connection for tinnitus, the Board acknowledges that the Veteran has consistently reported post-service onset of his tinnitus, thereby failing to support a theory of in-service inception.  However, as the 2015 VA audiological opinion indicates that the Veteran's tinnitus is likely related to his bilateral hearing loss, the Board finds that adjudication of the Veteran's service connection claim for tinnitus should be deferred pending completion of the development of his claim for hearing loss.  

With regard to the Veteran's claim seeking service connection for diffuse arthritis, other than right shoulder arthritis (adjudicated above), it appears that the RO did not develop this aspect of the Veteran's claim, but rather focused on the Veteran's claim as it pertained solely to his right shoulder.  Thus, this claim must be developed as originally indicated, as set forth below.  

As the Veteran asserts that he developed a gastrointestinal disorder as a result of medication prescribed to treat the above claimed disabilities, his service connection claim for a gastrointestinal must also be remanded in light of the development above.  

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination performed by an appropriate medical professional to determine the potential relationship between the Veteran's claimed diffuse arthritis and service.  The Veteran's claims file must be made available for review.

After reviewing the claims file, eliciting a history of the claimed disability from the Veteran, and conducting a relevant clinical examination, the examiner is to opine whether it is at least as likely as not (50 percent or higher probability) that any currently-diagnosed arthritic joints (i.e., any arthritis affecting any joint other than his right shoulder, previously deemed unrelated to service) had their onset during, or are otherwise related to, his service, to include the Veteran's report of exposure to a dry, cold climate during his period of service in Germany, which differed greatly from his native Puerto Rican climate.  

If any of diagnosed arthritic joints are deemed related to service, the examiner is to opine whether it is at least as likely as not (50 percent or higher probability) that the Veteran has developed a gastrointestinal disability as a result of medication taken to treat these service-related disabilities.

A complete rationale must be provided for the requested opinions.  

2.  Obtain an opinion from an appropriate medical professional other than the examiner who conducted the Veteran's 2011 and 2015 VA audiological examinations addressing the potential relationship between the Veteran's currently-diagnosed hearing loss and tinnitus and service.  The Veteran need not be reexamined unless an examination is deemed necessary to render the requested opinion.  The Veteran's claims file must be made available for review.

After reviewing the claims file, the VA medical professional is to opine whether it is at least as likely as not (50 percent or higher probability) that the Veteran's currently-diagnosed sensorineural hearing loss and tinnitus had their onset during, or are otherwise related to his service, including to his in-service military noise exposure.  

When rendering this opinion, the examiner is advised that the lack of audiometric evidence of in-service hearing loss alone is legally insufficient to negate a finding of direct service connection.  In other words, while such a rationale may be medically complete, binding case law prevents the Board from finding this rationale, by itself, to be legally sufficient.  Such audiometric data may be a factor, considered with other cited evidence, to form a legally sufficient rationale, which must be provided for the requested opinion.  

3.  Finally, readjudicate the Veteran's service connection claims for hearing loss, tinnitus, diffuse arthritis, and a gastrointestinal disorder.  If the benefit sought with regard to any claim remains denied, issue a SSOC and return the case to the Board.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


